Citation Nr: 0718913	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from February 10, 1992.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection and 
assigned a 50 percent evaluation for PTSD from July 13, 1990.  
In a May 2005 decision, the RO assigned a 100 percent 
evaluation for PTSD from July 13, 1990, and a 50 percent 
evaluation from February 10, 1992.

In October 2005, the Board remanded the case to ensure 
compliance with the all notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Development has been completed and the case is once again 
before the Board for review.  

The veteran and his representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in an August 2004 statement.  The issue of entitlement to a 
TDIU is not currently on appeal and is referred to the RO for 
further action.


FINDINGS OF FACT

1.  The veteran's PTSD results in considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships and considerable industrial impairment due to 
reduced reliability, flexibility, and efficiency.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity, 
due to symptoms such as panic attacks, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.






CONCLUSION OF LAW

From February 10, 1992, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to and 
from Nov. 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should inform the claimant of the evidence necessary to 
substantiate the claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the claimant 
is responsible, and should ask for any additional evidence 
that pertains to the claim.  The VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Following the Board's October 2005 remand, neither the VCAA 
letter nor a SSOC was associated with the claims file.  
However, evidence indicates that a VCAA letter may have been 
sent to the veteran and his representative in November 2005, 
and a SSOC was not necessary because no additional evidence 
was sent.  In the present appeal, it appears that VA did not 
provide the veteran with VCAA notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  There 
is no indication, however, that any notice deficiency 
reasonably affects the outcome of this case.  In a January 
2007 letter, on behalf of the veteran, the veteran's 
representative waived compliance with the portion of the 
Board's October 2005 remand order which directed the RO to 
issue VCAA notice and a SSOC, and requested that the Board 
proceed on a decision, indicating that there was no need for 
any additional notice.  In light of the January 2007 
statement, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board notes that the veteran was assigned a 100 percent 
evaluation for PTSD from July 13, 1990, and a 50 percent 
evaluation February 10, 1992.  With respect to VCAA notice 
pursuant to pre-reduction procedures set forth in 38 C.F.R. 
§ 3.105(e), the United States Court of Appeals for Veterans 
Claims (CAVC) has held that neither 38 U.S.C. § 5112(b)(6) 
nor 38 C.F.R. § 3.105(e) apply in the context of the 
assignment of a staged rating by the Board where the 
veteran's disability rating is not reduced, for any period of 
time, to a level below what was in effect when the matter was 
appealed to the Board.  See O'Connell v. Nicholson, No. 04-
1751 (U.S. Vet. App. May 7, 2007).  Because the veteran's 50 
percent evaluation was in effect at the time the veteran's 
claim was appealed to the Board, the Board finds that VCAA 
notice pursuant to 38 C.F.R. § 3.105(e) is not required and 
the veteran was not prejudiced by the failure to provide any 
such notice.  Id. 

The veteran's service medical records, VA treatment records, 
VA examinations, a letter from the veteran's counselor, and 
Social Security Administration (SSA) records have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration.  

The Board notes that the veteran's representative contends in 
a January 2007 statement, that 38 C.F.R. § 3.344 regulations 
apply in this case.  However, because a staged rating is for 
consideration, and because the veteran's 100 percent rating 
had not been in effect for at least five years, some of the 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings do not apply.  Id.; 38 C.F.R. § 3.344 
(2006).  In this regard, although the regulatory requirements 
under 38 C.F.R. § 3.344(a) and (b) apply only to reductions 
of ratings that have been in effect for five or more years, 
the CAVC has held that several general regulations are 
applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  The CAVC has stated that certain regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability."  Brown v. Brown, 
5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  Regulations also provide that reexamination 
disclosing improvement will warrant reduction in the rating.  
38 C.F.R. § 3.344(c).  This provision will be discussed later 
in this decision.

The veteran is assigned a 50 percent disability rating for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

During the pendency of this appeal, VA amended the rating 
schedule for evaluating psychiatric disabilities, including 
PTSD, as codified at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. 
Reg. 52,695-52,702 (1996).  The new criteria for evaluating 
service-connected psychiatric disabilities, effective 
November 7, 1996, is codified at newly designated 38 C.F.R. § 
4.130. 61 Fed. Reg. 52,700-1.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria. VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g) (West 2002).

Diagnostic Code 9411, applicable prior to November 7, 1996, 
assigns a 50 percent rating if the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to Nov. 7, 1996).

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id. 

A 100 percent rating was warranted if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment. Id.  The 
CAVC has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating. See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria, applicable from November 7, 1996, 
a 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate 
equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

VA treatment records show that the veteran was hospitalized 
from February 6, 1992 to February 10, 1992.  His diagnoses at 
discharge included chronic intravenous opiate dependence with 
chronic polysubstance abuse, PTSD, and depression with 
attempted suicide by overdose in July 1991.  A description of 
the veteran's hospital course noted that his detoxification 
was uneventful, that his depression had cleared, and that he 
was not suicidal at discharge.  

SSA psychiatric evaluations from May 1996 records show that 
the veteran had moderate difficulties in maintaining social 
functioning.  He was moderately limited in the ability to 1) 
maintain attention and concentration for extended periods; 2) 
complete a normal workday and workweek without interruptions 
for psychologically based symptoms, and 3) interact 
appropriately with the general public.  An August 1996 SSA 
evaluator stated that the evidence in file did not document 
significant medical improvement.  The evaluator indicated 
that the veteran presented much as he had at the time of his 
CPD evaluation in 1991.  

During his February 1997 VA examination, the veteran reported 
that he had been sober since January 1994.  He was on a 
methadone program until December 1993 for opiate addiction.  
He attended Alcoholics Anonymous (AA) meetings on a daily 
basis and thought his life was going reasonably well at that 
time.  He was receiving SSA disability for PTSD.  The 
veteran's mental status examination showed that he was mildly 
anxious and had some mild depression.  There was no evidence 
of psychotic thought, mood or perceptual difficulties.  
Sensorium and memory were intact.  The veteran was not 
suicidal or homicidal.  Intelligence was average.  Judgment 
and insight were fairly good.  The examiner diagnosed the 
veteran with PTSD.  He noted that the veteran had 
hypervigilance and exaggerated startle response, with these 
disturbances occurring more than once a month causing 
clinically significant distress or impairment in social 
occupational functioning.  The examiner stated that this was 
probably in relative remission.  He stated that the veteran 
seemed to be getting fairly well, and that it was probably a 
combination of some time having gone by and his cessation of 
the use of drugs and alcohol.  The veteran was also diagnosed 
with alcohol and opiate dependence in remission.  The veteran 
was assessed with mild to moderate Axis IV stressors.  He had 
poor ability to make close friends and continued to live with 
his mother even at the age of 51.  The veteran was assessed 
with a GAF score of 55 to 60 with not much change over the 
past year.  The examiner stated that the veteran was unable 
to manage any consistent work history, though he had some 
education and had been an animal health technician in the 
past as well as other jobs. 

VA outpatient treatment records from May 1997 to September 
1999 show veteran was seen at VA and at the Vet Center for 
PTSD treatment and counseling.  A January 1999 PTSD admission 
assessment shows that the veteran last worked in 1990.  He 
made a suicide attempt and was hospitalized and went through 
rehabilitation.  He had never been married, but had numerous 
relationships from which he withdrew as they got closer.  The 
veteran reported sleep disturbances, an inability to make 
decisions, and a lack of joy.  The psychologist described the 
veteran's in-service history and post-service difficulties 
with polysubstance abuse.  After service, the veteran was 
working in veterinary clinics, having received an associate's 
degree in animal health technology.  From 1988 to 1990, the 
veteran was drinking, using drugs, and stealing drugs from 
work.  In 1990 he made a suicide attempt.  At the time of the 
evaluation, the veteran spent time lifting weights; he went 
to a gym every day.  He spent a lot of time in AA helping 
out.  The veteran was diagnosed with PTSD and polysubstance 
abuse in remission.  

In an April 1999 addendum to the January 1999 assessment 
noted that the veteran's diagnosis was PTSD and that 
polysubstance abuse was secondary to the PTSD diagnosis.  

An April 1999 treatment report noted that the veteran was not 
clinically depressed at that time.  He did have some ongoing 
emotional numbing which was longstanding.  He reported no 
vegetative signs of depression or suicidal ideation.  He felt 
dysphoric at times, but kept busy and had a social support 
network through AA.  He attended a group at the Vet Center.  
The veteran's previous suicidality was related to his 
substance abuse.  The psychiatrist stated that since being 
sober, the veteran had not been suicidal.  

A July 2003 letter from D.P.C., MS, the veteran's counseling 
therapist, shows that the veteran had participated in group 
and individual counseling at the Vet Center since December 
1992.  Mr. D.P.C. stated that the veteran had developmental 
delay, and that his situation was severe in that he had not 
been able to function within the usual norms of society.  Mr. 
D.P.C. stated, "[t]he diagnostic criteria includes the 
following: 1. intermittent inability to perform activities of 
daily living (work, family, recreation, personal care, 
recreation, personal care); 2. occupational and social 
impairment relative to judgment, thinking, mood; 3. near 
continuous compulsivity and depression affecting the ability 
to function independently; 4. difficulty in adapting to 
stressful circumstances including worklike settings; 5. 
disturbances in motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  Mr. D.P.C. indicated that the veteran's 
symptomatology fit within the above listed diagnostic 
criteria.  However, no specific symptoms or examples were 
provided.  

At the time of a June 2004 VA examination, the veteran was in 
ongoing weekly therapy.  The veteran stated that he was 
diagnosed with hepatitis C in 1999.  He moved in with his 
current wife in 2002.  The veteran took care of the yard and 
visited friends.  He denied depression.  He last worked in 
1990.  He reported that he got along fine with his wife's 
daughter and grandchildren.  The veteran stated that he had 
not had more than four years sober at a time.  He went 
through a detoxification program at the VA hospital in 1993.  
During his mental status examination, the veteran was alert 
and oriented in all spheres.  He was casually dressed and 
adequately groomed.  His speech was clear; it was not loud or 
pressured.  He described his mood as good.  He had no 
evidence of euphoria or mania.  His thought processes were 
goal oriented and coherent.  There were no delusional or 
paranoid thoughts detected.  No ideas of reference were 
detected.  Concentration, long term memory, and short term 
memory were adequate and intact.  The veteran was capable of 
abstract reasoning.  He was estimated to have average to 
above average intelligence as judged by his responses, 
education level, and vocabulary.  He was assessed with a GAF 
score of 68 for PTSD.  The examiner stated that the veteran 
described some current symptoms of PTSD such as nightmares 
and intrusive thoughts that cause some distress.  Some 
symptoms of increased arousal were also attributable to the 
PTSD.  The veteran's symptoms reportedly were described in a 
grocery list fashion in quotes as heard by the examiner.  The 
examiner noted that much of the veteran's troubled life in 
the 70's, 80's and even the 90's were dominated by his drug 
usage and sequelae.  His diagnosis of hepatitis C from the 
veteran's report gave him a renewed view of life.  The 
veteran stated that he had more interests, better 
relationships - even marriage - secondary to the diagnosis.  
Over the last five years, the veteran reported improvement in 
his life.  

From February 10, 1992, the Board finds that the veteran's 
properly assigned a 50 percent evaluation for PTSD under 
Diagnostic Code 9411 applicable both prior to and from 
November 7, 1996.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective prior to and from Nov. 7, 1996).   The Board 
notes that the veteran presents with symptomatology 
applicable to both 50 percent and 70 percent evaluations.  
However, the Board finds that the veteran's overall 
disability picture is most consistent with a 50 percent 
evaluation.  The veteran has been shown to have considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and considerable 
industrial impairment due to reduced reliability, 
flexibility, and efficiency by reason of psychoneurotic 
symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective prior to Nov. 7, 1996).  His PTSD is shown to 
result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms such as 
panic attacks, disturbances in motivation and mood, and 
difficulty in maintaining and establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective from Nov. 7, 1996).

May 1996 SSA psychiatric evaluations reflect moderate 
symptoms or difficulties in maintaining social functioning.  
The February 1997 VA examination noted disturbances occurring 
more than once a month causing clinically significant 
distress or impairment in social occupational functioning.  
However, the examiner noted that his was in relative 
remission, and that the veteran was doing fairly well.  The 
examiner stated that he had poor ability to make close 
friends and did not manage a consistent work history.  A 
January 1999 assessment shows that the veteran last worked in 
1990.  At the time of the evaluation, however, he went to a 
gym every day and spent a lot of time helping out in AA.  A 
June 2004 VA examination shows improvement in the veteran's 
ability to maintain social and familial relationships; 
however, the veteran was still unemployed at that time.  

The veteran's February 1997 and June 2004 VA examinations 
assessed him with GAF scores of 55-60 and 68 respectively, 
reflecting mild to moderate symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty or moderate difficulty 
in social and occupational functioning.  See DSM-IV at 46-47.  
The Board finds that veteran's GAF scores reflect moderate 
symptomatology, and are consistent with his examinations and 
his medical record, and are consistent with a 50 percent 
evaluation for PTSD with deficiencies in work and in 
maintaining social relationships with considerable industrial 
impairment.

The Board notes that in a July 2003 letter, Mr. D.P.C. listed 
criteria which met descriptions included in 50 percent, 70 
percent, and 100 percent evaluations under the Code.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes, 
however, that the letter did not include any specific 
examples of the veteran's symptomatology and no counseling or 
treatment records were included with the report.  The Board 
finds two VA opinions and the January 1999 VA assessment are 
more probative evidence of the current severity of the 
veteran's PTSD.  According to CAVC, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The VA opinions and January 1999 VA assessment 
were completed by psychiatrists and were based on the 
veteran's history and examination.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when VA gives an adequate statement of reasons and bases).  

The Board finds that a 70 percent evaluation for PTSD is not 
warranted.  The veteran is not shown to have severe 
impairment in his ability to establish and maintain effective 
or favorable relationships with people; his PTSD symptoms 
have not been shown to be of such severity and persistence 
that there was severe impairment in his ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to Nov. 7, 1996).  Although the veteran 
has been unemployed, May 1996 SSA psychiatric evaluations, 
and February 1997 and June 2004 VA examinations reflect mild 
to moderate symptoms or difficulties in social or 
occupational functioning.  The veteran's GAF scores do not 
reflect severe or serious impairment in social or 
occupational functioning.  

The veteran has not been shown to have deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  He has not been shown to exhibit 
symptoms as described for a 70 percent evaluation such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  See C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  The Board notes that the veteran has been shown to 
have difficulty in adapting to stressful circumstances; 
however, the Board finds that his disability picture more 
closely resembles the criteria described for a 50 percent 
evaluation.  

The veteran's PTSD is not shown result in such disability to 
warrant a 100 percent evaluation under Diagnostic Code 9411 
effective prior to November 7, 1996.  His PTSD does not 
satisfy any one of the three criteria listed for a 100 
percent rating.  His PTSD has not so adversely affective all 
contacts, except the most intimate, so as to resulting 
virtual isolation in the community.  He is not shown to have 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Finally, the veteran has not been 
demonstrably unable to obtain or retain employment.  Although 
the veteran has not been employed since 1990 and has been in 
receipt of SSA benefits, his recent GAF scores reflect only 
moderate difficulty in occupational functioning.  A February 
1997 VA examination shows that the veteran was attending AA 
meetings on a regular basis at that time.  The veteran had 
been an animal health technician in the past.  A January 1999 
PTSD admission assessment shows that the veteran spent a lot 
of time helping out in AA.  A June 2004 VA examination shows 
further improvement in the veteran's PTSD symptomatology and 
occupational and social functionality.  Thus, the Board finds 
that the veteran is not shown to be unable to obtain or 
retain employment so as to warrant a 100 percent evaluation.  

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation under the current Diagnostic Code 
9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
prior to and from Nov. 7, 1996).    	

Finally, the Board finds that the veteran's rating reduction, 
effective February 10, 1992, was warranted based on 
reexamination disclosing improvement in accordance with the 
provisions of 38 C.F.R. § 3.344(c).  VA treatment records 
show that the veteran was hospitalized from February 6, 1992 
to February 10, 1992 due to chronic intravenous opiate 
dependence with chronic polysubstance abuse, PTSD, and 
depression with attempted suicide.  The record shows upon 
discharge that the veteran's detoxification was uneventful, 
that his depression had cleared, and that he was not suicidal 
at discharge.  Reexamination in February 1997 shows that the 
veteran seemed to be getting fairly well; the examiner opined 
that it was probably a combination of some time having gone 
by and his cessation of the use of drugs and alcohol.  The 
veteran was also diagnosed with alcohol and opiate dependence 
in remission.  A June 2004 VA examination assessed the 
veteran with a GAF score of 68 for PTSD, reflecting mild 
symptomatology, showing further improvement.  VA examinations 
and VA treatment records show that from February 10, 1992, 
the veteran had a demonstrable improvement in his PTSD 
symptomatology in conjunction with his cessation of the use 
of drugs and alcohol, and that his PTSD symptomatology has 
continued to improve.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.
	

ORDER

From February 10, 1992, an increased rating for PTSD, in 
excess of 50 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


